DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 have been electronically received from a participating IP Office on December 20, 2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pad…comprising a first lobed portion…and a second lobed portion…,” as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 1, 2, 6 and 18, each claim recites limitations regarding tensile strength given in units of Newtons (N); however, tensile strength is typically expressed in units of force per unit area, or in some cases, per unit length.  Therefore, the actual value of the claimed tensile strength is unclear since it is only provided in units of force.  As best can be understood from the specification (for example, see page 9, third full paragraph), the tested samples had a width of 50 mm such that it appears that the units of tensile strength would be N/50 mm and the claims have been examined as such.   
Regarding claims 1 and 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  
 In the present instance, claim 1 recites the broad recitation “a tensile strength in the longitudinal (y) direction of at least 60 N” and also recites “preferably at least 70 N” which is the narrower statement of the range/limitation.  Claim 2 recites, “a wet tensile strength in the longitudinal (y) direction of at least 50 N” and also recites “preferably at least 65 N” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is 
	Further, MPEP § 2173.05(c) provides that open ended numerical ranges should be examined carefully for indefiniteness.  Here, claims 1 and 2 recite open ended numerical ranges.  It appears that specification fails to recite an upper limit. Therefore, it is unclear what the upper tensile strength measurement would be in claims 1 and 2.   An infinite upper range, which is included in the claimed range of claims 1 and 2, is indefinite.  
	Regarding claim 1, there is insufficient antecedent basis for the limitation “the contour of said pad” in the claim as recited in line 8.  It is unclear as “the contour of the pad” has not been previously introduced and it is unclear which contour of the pad is being referred to.  For examination purposes, the contour of the pad had been interpreted as including the four outer surfaces of the pad as shown by the four arrows in annotated Fig. 1 below.

    PNG
    media_image1.png
    510
    711
    media_image1.png
    Greyscale

Regarding claim 2, “said central portion has a wet tensile strength in the longitudinal (y) direction of at least 50 N, preferably at least 65 N” however, claim 1, from which claim 2 depends recites that the central portion has a tensile strength in the longitudinal (y) direction of at least 60N, so that tensile strength cannot be less than that in claim 2.  For purposes of examination, claim 1 will be construed as referring to a dry tensile strength so that the recited wet tensile strength in claim 2 can be less than the tensile strength of claim 1 and not be indefinite.  
Regarding claim 5, there is insufficient antecedent basis for the limitation “the surface of said pad” in the claim as recited in line 2.  It is unclear which surface of the pad is being referred 
Regarding claim 7, the recitation of “friction coefficient of less than 1.5 N” is indefinite because it is claimed with the unit of N; however, the coefficient of friction does not have any unit associated with it.  Additionally, claim 7 does not specify if the coefficient is related to static or kinetic friction.  For examination purposes, the friction coefficient has been interpreted to refer either to the coefficient of static friction or the coefficient of kinetic friction.  
Regarding claim 9, line 3, the recited element of “a heart shape” is indefinite as a heart shape is vague.  It could refer to the shape of a heart organ or a Valentine heart shape.  
Regarding claim 13, there is insufficient antecedent basis for the limitation of “said lateral center line” recited in line 2 of the claim. 
Claims 2-18 are included in the rejections under 35 U.S.C. 112(b) for depending from rejected claim 1 or, in the case of claims 15 and 16, incorporating claim 1 elements.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson et al. (US Patent 7,531,711) in view of Love et al (US Patent 8,791,321).


    PNG
    media_image1.png
    510
    711
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    441
    635
    media_image2.png
    Greyscale



Love teaches an analogous pad (Fig. 1) in an analogous medical dressing (for bedridden patients) having a tensile strength in the longitudinal (y) direction (machine direction) in the range of about 35 to 55 N/25 mm (which is equal to about 70 N to 110 N /50 mm) at an elongation of 25% and which falls in the range of at least 60 N, preferably at least 70 N as measured by the test method ASTM D 882- 12 (Love, col 2 lines 7-17; col. 10, lines 28-36), the purpose of the pad for maintaining a patient’s skin dryness by absorbing moisture while preventing leakage to the skin of the bed linens, allowing air circulation at the surface of the patient’s skin to prevent heat buildup and which pad is strong enough to allow the patient to be repositioned even when the pad is wet (Love, Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the pad arranged in said central portion of Sigurjonsson  to have the tensile strength in the longitudinal (y) direction in the range of about 35 to 55 N/25 mm (which is equal to about 70 N to 110 N /50 mm) at an elongation of 25% and which falls in the range of at least 60 N, preferably at least 70 N as measured by the test method ASTM D 882- 12 as taught by Love in order to provide an improved medical dressing having a central portion that maintains skin dryness by absorbing moisture while preventing leakage to the skin or bed linens, allowing air circulation at the surface of the patient’s skin to 
Regarding claims 3 , Sigurjonsson in view of Love disclose the invention as discussed above.  Sigurjonsson in view of Love further discloses a medical dressing where the tensile strength of the central portion of said dressing is higher in the longitudinal (y) direction (Love discloses a tensile strength in the machine direction in the range of about 35 to 55 N/25 mm which is equal to about 70 N to 110 N /50 mm) than the tensile strength in the lateral (x) direction since Love discloses a tensile strength in the lateral (x) direction [cross direction] of about 20 N/25 mm to about 40 N/25 mm [which is equal to about 40 N/50 mm to about 80 N/50 mm] which the range in the longitudinal (y) direction is greater than, as taught by Love (col. 10, lines 28-44).  
Regarding claim 17, Sigurjonsson in view of Love disclose the invention as discussed above.  Sigurjonsson in view of Love further discloses a tensile strength in the longitudinal (y) direction (machine direction) of about 90 N/25 mm (Love, col. 9 , lines 65-67; which is equal to about 180 N/50 mm) and a tensile strength in the cross direction of about 20 N/25 mm (Love, col. 10, lines 37-40) which is equal to about 40 N/50 mm), the tensile strength in the longitudinal (y) direction (180 N/ 50 mm) being at least 4 times higher than the tensile strength in the lateral (x) direction (cross direction) (40 N/50 mm), as taught by Love.
Regarding claim 4, Sigurjonsson in view of Love disclose the invention as discussed above.  Sigurjonsson in view of Love further discloses that the tensile strength in the longitudinal (y) direction is at least 2.5 times higher than the tensile strength in the lateral (x) direction. Love discloses a tensile strength in the longitudinal (y) direction (machine direction) 
	Regarding claim 5, Sigurjonsson in view of Love disclose the invention as discussed above.  Sigurjonsson further discloses that the adhesive body contact layer (skin adherent facing layer 28, 36) covers at least 60% of the surface of said pad.  (Sigurjonsson Figs. 2, 4, 10; col. 4, lines 50-58).
	Regarding claim 15, Sigurjonsson in view of Love disclose the invention as discussed above.  The medical dressing taught by the combination of Sigurjonsson and Love is capable for use in the prevention of pressure ulcers (the medical dressing provides a cushion at the pad and can provide cushioning to relieve pressure thus prevent pressure ulcers).
Claim 2 is rejected under 35 USC as being unpatentable over Sigurjonsson in view of Love as applied to claim 1 above, and in further view of Lucast (US Patent 6,103,369).  
Sigurjonsson in view of Love disclose the invention as discussed above, but fails to teach that the central portion has a wet tensile strength in the 
Lucast discloses an analogous medical dressing (60) having a border portion and an analogous central portion (as seen in the annotated Fig. 5 below)

    PNG
    media_image3.png
    417
    610
    media_image3.png
    Greyscale

wherein said central portion (60) which includes first polymeric backing layer 62, high moisture vapor transmission backing layer (64), second polymeric backing layer (66) high moisture vapor transmission adhesive layer 68 and skin contacting adhesive layer (70).  (Lucast, col. 5, line 50 to col. 6, line 4). Lucast discloses that the polymeric backing layer has a tensile strength when wet that is no more than 30% less the tensile strength when dry (Lucast, col. 3, lines 37-46).  Thus it follows that as the central portion includes a polymeric backing layer that the central portion would have a tensile strength when wet that is no more than 30% less 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the central portion of the combination of Sigurjonsson and Love such that the central portion has a tensile strength when wet that is no more than 30% less that the tensile strength when dry as taught by Lucast in order to have provided an improved central portion of the medical dressing that maintains tensile strength when exposed to direct aqueous fluid contact (Lucast, col. 2, lines 6-18; lines 34-43).
	Claims 6 and 18 are rejected under 35 USC as being unpatentable over Sigurjonsson in view of Love as applied to claim 1 above and in further view of Fabo (US Patent No. 5,540,922).  
Regarding claim 6, the combination of Sigurjonsson and Love discloses the invention substantially as claimed, but fails to teach that the border portion has a tensile strength of between 3.5 and 10 N at an elongation of 25%, as measured by ASTM D 8882-12.  

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the border portion disclosed by the combination of Sigurjonsson and Love such that the border portion has a tensile strength between 3.5 N and 10 N as taught by Fabo to provide an improved medical dressing having a border portion that has a low surface tension and is form stable.  (Fabo, col. 2, lines 36-58).
Regarding claim 18, the combination of Sigurjonsson and Love discloses the invention substantially as claimed, but fails to teach that the border portion has a tensile strength of between 4 and 6N at an elongation of 25%, as measured by ASTM D 8882-12.  

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the border portion disclosed by the combination of Sigurjonsson and Love such that the border portion has a tensile strength between 4 and 6 N as taught by Fabo to provide an improved medical dressing having a border portion that has a low surface tension and is form stable.  (Fabo, col. 2, lines 36-58).
	Claim 7 is rejected under 35 USC 103 as being unpatentable over Sigurjonsson in view of Love as applied to claim 1 above and in further view of Bogart (US Patent 5,512,041).  
The combination of Sigurjonsson and Love discloses the invention substantially as claimed, but fails to teach that the backing layer has a friction coefficient of less than 1.5 N, as measured by the test method ASTM D 1894-14.
	Bogart teaches (Fig. 1) an analogous medical dressing (50) having an analogous backing layer (Fig. 2; semi-occlusive film 54; Bogart, col. 3, lines 34-37); with pad (74) (Bogart, col. 5, lines 30-34), wherein the backing layer 54 (semi-occlusive film 54) has a coefficient of friction of less than 1.0  (specifically Bogart recites that preferably the 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the backing layer 22 of the combination of Sigurjonsson and Love to have a friction coefficient of below 1.5 and specifically below 1.0 as taught by Bogart in order to provide an improved medical dressing with a backing layer that causes the shear forces developed upon rubbing the external face of the dressing against a surface to be lower so that the dressing will be less likely to be rubbed off.  (Bogart, col. 4, lines 39-49).
	Claim 8 is rejected under 35 USC as being unpatentable over Sigurjonsson in view of Love as applied to claim 1 above and in further view of Hofstetter et al. (US Patent Publication 2011/031383).  
The combination of Sigurjonsson and Love discloses the invention substantially as claimed,  but fails to teach that the pad comprises a first layer and a second layer; the first layer being arranged between said backing layer and the second layer of the pad, wherein the first layer has a higher affinity for liquid than the second layer.
	Hofstetter teaches an analogous medical dressing (30) (Fig. 3) having an analogous backing layer (31) (Hofstetter [0038]) and an analogous pad (absorbent pad 35; Hofstetter [0048]), wherein the pad (35) comprises a first absorbent layer (38) and a second absorbent layer (34), the first layer (38) being arranged between backing layer (31) and a second absorbent layer (34) (Fig. 3), wherein said first layer 38 has a higher affinity for liquid 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the pad 24 disclosed by the combination of Sigurjonsson and Love to be a pad having first and second layers, the first layer arranged between the backing and the second layer and the first layer having a higher affinity for liquid than the second layer as taught by Hofstetter to provide an improved medical dressing having a pad that keeps wound exudate away from the wound.  (Hofstetter, [0048]).
	Claims 9 and 10 are rejected under 35 USC as being unpatentable over Sigurjonsson in view of Love as applied to claim 1 above and in further view of Jensen et al.  (US Patent 5,704,905).  
Regarding claim 9, the combination of Sigurjonsson and Love discloses the invention substantially as claimed,  but fails to teach that the  border portion is substantially heart shaped such that said first and second lobed portions form part of the lobed upper sides of a heart shape, wherein said first and second lobed portions are separated by a forked portion which replaces the pointed lower part of a heart shape.  
Jensen teaches an analogous medical dressing (10) for application to a contoured surface of the human body, having an analogous border portion that is substantially heart shaped such that the first 10a and second 10b lobed portions form part of the lobed upper sides of a heart shape, wherein the first 10a and second 10b lobed portions are separated by a forked portion which replaces the pointed lower part of the heart shape (the dressing comprising a backing layer (12) and an adhesive body contact layer (11) having a relatively thick padded portion (11a) arranged in a central portion of the dressing, wherein the backing layer and the body contact layer extend beyond the periphery of the thick padded portion (11a) to define a border portion along the contour of the padded portion, the padded portion being symmetric about a longitudinal center line (15) and the dressing comprising a first lobed portion (10a) on one side of the longitudinal center line and a second lobed portion (10b) on the other side of the longitudinal center line, Jensen, Figs. 1, 2, 2A, 3 &4; col. 3, lines 44-54; 62-66; col. 4, lines 49-52).   
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shape of the border portion of the medical dressing disclosed by the combination of Sigurjonsson and Love such that the first and second lobed portions form part of the lobed upper sides of a heart shape and are separated by a forked portion which replaces the pointed lower part of a heart shape as taught 
Regarding claim 10, the combination of Sigurjonsson and Love discloses the invention substantially as claimed, but fails to teach that the pad is divided by a lateral center line into an upper pad region with an upper lateral edge, and a lower pad region with a lower lateral edge, wherein the width, xi, of said lower lateral edge of said pad is between 10 and 40% of the maximum width, x2, of said pad in the lateral (x) extension.
Jensen teaches an analogous heart shaped medical dressing (10) for application to a contoured surface of the human body, having an analogous heart shaped pad (11a) (relatively thick padded portion (11a)), the pad being divided by a lateral center line into an upper pad region with an upper lateral edge, and a lower pad region with a lower lateral edge, wherein the width, xi, of said lower lateral edge of said pad is between 10 and 40% of the maximum width, x2, of said pad in the lateral (x) extension (see heart shape of Fig. 1).  As extrapolated from Fig. 1 of Jensen,  a lower lateral edge of the drawing of the heart shaped pad measures approximately 2 cm and the maximum width of the drawing of the pad of Jensen in a lateral (x) dimension is approximately 7 cm, and the width xi of the lower lateral region is approximately 30% of the maximum width x2 of the pad in the lateral extension which percentage of the maximum width falls within the claimed 10-40% of the maximum width.
  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shape of the border portion of the medical dressing disclosed by the combination of Sigurjonsson and Love to provide a heart shaped pad with a lower lateral region of the pad with a width xi that is approximately 30% of the maximum width x2 of the pad in the lateral extension as taught by Jensen to provide for proper placement of the pad on the sacral region just below the coccyx.  (Jensen, col. 3, lines 44-61).
	
Claims 11-14 are rejected under 35 USC as being unpatentable over Sigurjonsson in view of Love as applied to claim 1 above and in further view of Conte (US Patent 5,772,623).  

Conte teaches an analogous dressing (10) having a border portion defined along a contour of a pad (16) (cotton wound covering pad (16)), an adhesive body contact layer (12) (lower skin contacting surface (12) coated with adhesive 15) and at least one gripping tab (tab 22, 48) that  is coplanar with and projects outwardly from the border portion of one of the lobed portions (Conte teaches that a tab portion is fixedly attached to and extending from the corners of the edges of the bandage; Conte, Figs. 1, 1A, 1B and 5, col. 1 lines 58-65 and Abstract) for the purpose of removing the bandage without having to pry between the skin and the bandage’s lower surface thereby preventing risk of further injury or irritation to the patient (Conte, col. 1, line 64 to col. 2, line 8). Additionally, Conte teaches a gripping tab (tab portion 48) extending from the lobe of the bandage (Fig. 5).  Thus, Conte teaches gripping tabs extending from the corners of the edges of Sigurjonsson which corners are lobes and additionally teaches a gripping tab extending from a lobe.  

Regarding claim 12, the combination of Sigurjonsson and Love in view of Conte discloses the invention as discussed above.  The combination of Sigurjonsson and Love in view of Conte further discloses the gripping tab is a first gripping tab and wherein the dressing further comprises a second gripping tab that is coplanar with and projects outwardly from said second lobed portion.  Conte discloses that a gripping tab (each of four tab portions 22 of Fig. 1) is fixedly attached to and extending from the corners of the edges of the bandage. (Figs. 1, 1A; Conte. Col. 1, lines 63-65). Thus, Conte teaches a first gripping tab and a second gripping tab (tab portions 22) extending from the corners of the edges of Sigurjonsson which corners are lobes.  
Regarding claim 13, the combination of Sigurjonsson and Love in view of Conte discloses the invention as discussed above.  The combination of Sigurjonsson and Love in view of Conte further discloses the dressing is divided by the lateral center line into an upper region and a lower region, said gripping tab(s) being arranged in said upper region of said 


    PNG
    media_image4.png
    320
    461
    media_image4.png
    Greyscale


As gripping tabs (tab portions 22) are arranged on all edges of the dressing 10, they are arranged in the upper region of the dressing (as well as the lower region of the dressing) when the dressing is divided by a lateral center line.  Thus it follows that gripping tabs arranged on all the edges of the lobes of Sigurjonsson would also be arranged in the upper (as well as the lower region of the dressing).
Regarding claim 14, the combination of Sigurjonsson and Love in view of Conte discloses the invention as discussed above.  The combination of Sigurjonsson and Love in view of Conte further Conte discloses the wherein the distance between the outer perimeters of said first and .  
Claim 16 is rejected under 35 USC 103 as being unpatentable over Sigurjonsson in view of Love as applied to claim 1 above, and in further view of Tucker (US Publication 2006/0260974).  
The combination of Sigurjonsson and Love discloses the invention substantially as claimed, but fails to teach a kit comprising the dressing and at least one dressing suitable for the application onto a heel.
Tucker teaches a kit comprising blister inhibiting coverings to accommodate heels as well as other flat skin areas and bony prominences  (Tucker teaches blister coverings including a layer of tape 66 affixed to a foam treatment layer 68, Tucker, [0026]) configured in different sizes and shapes to accommodate heels as well as other flat skin areas and bony prominences (Tucker [0020]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the dressing taught by the combination of Sigurjonsson and Love in a kit including at least one dressing suitable for application onto a heel as taught by Tucker for the purpose of treating or preventing wounds on multiple body parts.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Fridays, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786